—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered September 26, 2002, which, in an action for breach of an employment contract, granted plaintiff employee’s motion for partial summary judgment on the issue of liability, denied defendant’s cross motion for sanctions and costs pursuant to 22 NYCRR part 130, and sanctioned defendant’s attorney pursuant to 22 NYCRR part 130, unanimously modified, on the law and the facts, the motion for partial summary judgment denied, the award of sanctions against defendant’s attorney vacated, and otherwise affirmed, without costs, and the matter remanded for further proceedings before a different Justice.
The IAS court erred in finding as a matter of law that plaintiff’s hiring was for a definite one-year period, rather than at will, in light of the contradictory evidence, including plaintiff’s affidavit, the deposition testimony of the parties and the letter agreement dated October 27, 1999. Although it appears that plaintiff’s negotiated salary was to be $165,000 per year, it is unclear whether this figure was a guarantee of employment for one year or merely represents a general annualized salary. Under these circumstances, there is a question of material fact as to whether the parties ever agreed to a fixed term of employment, precluding summary relief (see TSR Consulting Servs. v Steinhouse, 267 AD2d 25, 27 [1999]).
The IAS court also erred in imposing $1,000 in sanctions against defendant’s counsel pursuant to 22 NYCRR part 130 inasmuch as the court refused to afford counsel a reasonable opportunity to be heard on the issue pursuant to 22 NYCRR 130-1.1 (d). It was also error for the IAS court to order defense counsel to pay the sanction directly to plaintiff’s counsel, rather than the Lawyers’ Fund for Client Protection, pursuant to 22 NYCRR 130-1.3. In any event, counsel’s conduct was not frivolous nor was it without merit. Concur — Buckley, P.J., Andrias, Sullivan, Lerner and Friedman, JJ.